DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-6 and 12-20, drawn to a system and platform for a same day delivery service provider, classified in G06Q10/0834.
II. Claims 7-11, drawn to a method of providing same day scheduled delivery of an order, classified in G06Q10/0834.

The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related to same day delivery service provider. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Different search queries are needed for the inventions. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Andrew Lagatta on 04/29/2022 a provisional election was made without traverse to prosecute the invention of I, claims 1-6 and 12-20.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 7-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Objections
Claim 12 is objected to because of the following informalities: “dispatching” should read “dispatch”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-5 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 5 recite “the online retailer”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “an online retailer”.
Claim 4 is also rejected under 112b for failing to cure the deficiency above. 

Claim 19 recites “the order”. There is a lack of antecedent basis for this limitation. For examination purposes, the limitation will be interpreted to mean “an order”.

Claim 20 recites “the delivery window”. There is a lack of antecedent basis for the limitation. For examination purposes, the limitation will be interpreted to mean “the delivery window option”. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 12-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1 and 12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “receive, from a retailer, an identification of an item location of an item designated for delivery and a delivery location of a requesting user; providing, to the retailer, at least one delivery window option available for delivery of the item; receiving, from the retailer, a confirmed request for delivery of the item; and dispatching a delivery user to fulfill the request for delivery of the item from the item location to the delivery location.”
The limitations of generating, as drafted, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial interactions (including sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claims recite a retailer website, an application Program Interface (API) (claim 1) and delivery service platform comprising a processor communicatively connected to a memory, a delivery data store and application programming interface and retailer website (claim 12). Each of the additional limitations is recited at a high level of generality and is no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements, alone or in combination, are nothing more than mere instructions to apply the exception on a general computer. 
Dependent claim 2/5/6 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (a delivery user application installable on a mobile device and receive a scan are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 3 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 4 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1 without successfully integrating the exception into a practical application (user interface displayable via the delivery user application)  are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 13 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 12 without successfully integrating the exception into a practical application (plurality of delivery user computing devise is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 14 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 12 without successfully integrating the exception into a practical application (delivery user application, display and barcode scans are recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 15 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 12 without successfully integrating the exception into a practical application (a barcode readable by a device is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 16/17 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 12 without successfully integrating the exception into a practical application (a barcode readable by a device is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 12 without successfully integrating the exception into a practical application (crowd sourced delivery service application is recited at a high level of recitation which amounts to mere instructions to apply the exception in a computer environment) or providing significantly more limitations. 
Dependent claim 19-20 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 12 without successfully integrating the exception into a practical application or providing significantly more limitations. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 12-13 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bell (US 2019/0205857).
As per claim 1, Bell discloses a retailer integration platform of a same-day delivery service provider, the platform comprising: 
a computing system of a same-day delivery service provider including a processor communicatively connected to a memory configured to store instructions which, when executed by the processor, cause the computing system to (paragraph 13, 111): 
receive, from a retailer website at an Application Programming Interface (API), an identification of an item location of an item designated for delivery and a delivery location of a requesting user (paragraph 13, 112 and 127); 
providing, to the retailer website via the API, at least one delivery window option available for delivery of the item (paragraph 13, 113 and 128); 
receiving, from the retailer website, a confirmed request for delivery of the item (paragraph 13, 115 and 129-130); and 
dispatching a delivery user to fulfill the request for delivery of the item from the item location to the delivery location (paragraph 13, 118-119 and 130).
As per claim 12, Bell discloses a system for integrating third party delivery services with an online ordering web service of a retailer, the system comprising: a delivery service platform comprising a processor communicatively connected to a memory comprising: a delivery data store; an application programming interface; and instructions which, when executed by the processor, cause the delivery service platform to: (paragraph 29-35): 
receive, from a retailer website at an Application Programming Interface (API), an identification of an item location of an item designated for delivery and a delivery location of a requesting user (paragraph 13, 112 and 127); 
provide, to the retailer website via the API, at least one delivery window option available for delivery of the item (paragraph 13, 113 and 128); 
receive, from the retailer website, a confirmed request for delivery of the item (paragraph 13, 115 and 129-130); and 
dispatch a delivery user to fulfill the request for delivery of the item from the item location to the delivery location (paragraph 13, 118-119 and 130).
As per claim 13, Bell discloses a plurality of delivery user computing devices each configured to operate a delivery user application, the plurality of delivery user computing devices being registered to a different delivery user of a plurality of delivery users, the plurality of delivery users including the delivery user dispatched to fulfill the request for delivery (paragraph 20).
As per claim 18, Bell discloses wherein the delivery user is dispatched via a crowd- sourced delivery service application (paragraph 20, 29, 34 and 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2019/0205857), as disclosed in the rejection of claim 1, in further view of Harmon (US 2019/0251621).
As per claim 2, Bell does not disclose but Harmon discloses a delivery user application installable on a mobile device, the delivery user application configured to receive the request for delivery of the item and receive a scan of an identification code associated with the item (paragraph 29-30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Harmon in the teaching of Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2019/0205857) in view of Harmon (US 2019/0251621), as disclosed in the rejection of claim 2, in further view of Turlay (US 2018/0068374).
As per claim 3, Bell in view of Harmon does not disclose but Turlay discloses wherein upon confirmation at the computing system that the identification code is associated with the item, the computing system generates an indication that the item has been fulfilled by the same-day delivery service provider, the indication being reviewable by the online retailer (paragraph 28 and 30).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of Bell in view of Harmon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 4, Bell in view of Harmon and Turlay disclose all the limitation of claim 3. However, Bell in view of Harmon does not disclose but Turlay further discloses wherein the online retailer has a retail location that corresponds to the item location, and wherein the indication comprises at least one of (1) a user interface displayable via the delivery user application to the retailer at the retail location or (2) a message transmitted to the online retailer that the order has been collected from the retail location (paragraph 28 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of Bell in view of Harmon, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2019/0205857), as disclosed in the rejection of claim 1, in further view of Iacono (US 9,934,530).
As per claim 5, Bell does not disclose but Iacono discloses wherein the confirmed request for delivery of the item comprises a confirmation of a payment transaction between the requesting user and the online retailer, the confirmation lacking at least some details required to effectuate the payment transaction (fig. 11, col. 28:60 to Col. 29:25, item 32 and 34 show that the confirmation is sent from the merchant to the service provider after the merchant charge the user for the transaction).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Iacono in the teaching of Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 6, Bell in view of Iacono disclose all the limitation of claim 5. However, Bell does not disclose but Iacono further discloses wherein the confirmation lacks at least payment details of the payment transaction (fig. 11, col. 28:60 to Col. 29:25, item 32 and 34, the confirmation does not contain any user payment information as the service provider charges the merchant for any services and then the merchant may charge the user for the delivery).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation as taught by Iacono in the teaching of Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 14-15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2019/0205857), as disclosed in the rejection of claim 12, in further view of Turlay (US 2018/0068374).
As per claim 14, Bell does not disclose but discloses discloses wherein the delivery user application operates to display items in an order, receive barcode scans of the items, and provide an indication of checkout (fig. 3b, paragraph 20-21, 28, 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 15, Bell in view of Turlay disclose all the limitation of claim 14. However, Bell does not disclose but Turlay discloses wherein the indication of checkout is a barcode readable by a device operated at the item location (paragraph 28 and 33).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 17, Bell does not disclose but Turlay discloses determining whether the item is eligible for delivery by the third party delivery service (paragraph 22-27).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Turlay in the teaching of Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2019/0205857), as disclosed in the rejection of claim 12, in further view of Harmon (US 2019/0251621).
As per claim 16, Bell discloses wherein the delivery data store comprises retailer inventories (paragraph 36), and delivery user profiles (paragraph 54). However, Bell does not disclose but Harmon discloses delivery addresses (paragraph 25), lists of items (paragraph 93), retailer inventories (paragraph 26-27), and delivery user profiles (paragraph 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Harmon in the teaching of Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell (US 2019/0205857), as disclosed in the rejection of claim 12, in further view of Srinivasan (US 2019/0378080).
As per claim 19, Bell does not disclose but Srinivasan discloses wherein the delivery window option provides for delivery within the same day that the order is placed (paragraph 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Srinivasan in the teaching of Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
As per claim 20, Bell does not disclose but Srinivasan discloses wherein the delivery window is less than 4 hours in duration (paragraph 130).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Srinivasan in the teaching of Bell, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628